Citation Nr: 0821205	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran had active duty from February 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.  

The issue of extra-schedular consideration is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is recurrent or 
constant.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an increased evaluation is warranted 
for his service-connected tinnitus, currently evaluated as 10 
percent disabling.  

In December 2005, the RO granted service connection for 
tinnitus, and assigned a 10 percent rating under Diagnostic 
Code (DC) 6260, effective August 24, 2005.  The veteran 
contends that he merits a higher initial rating for his 
service-connected tinnitus.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2007).  

In this case, the veteran disagrees with the initial rating 
for his tinnitus disability, for which his claim was filed in 
August 2005.  As such, the only version of Diagnostic Code 
6260 that applies in this case is the current one, which 
expressly prohibits the assignment of separate ratings for 
each ear affected by tinnitus.  Therefore, the veteran's 
claim for an evaluation in excess of 10 percent rating for 
service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

With regard to the claim for an increased rating in excess of 
10 percent for tinnitus, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to the assignment of a disability rating for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

ORDER

A schedular rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The veteran has stated that his tinnitus manifests as a 
continuous loud ringing bilaterally, which has been present 
for many years, "since day one".  He testified that the 
tinnitus interferes with his ability to sleep at night, and 
that he must play soft music to distract himself from the 
loud ringing in order to fall asleep.  The veteran testified 
that the tinnitus is the overriding issue in his difficulties 
hearing and communicating with others, as he misinterprets 
words and misses pieces of conversations while attempting to 
listen through the ringing.

As noted above, there is no basis under the law to grant the 
veteran more than 10 percent under the schedular criteria. 

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The record suggests that tinnitus causes marked interference 
with the veteran's overall quality of life and otherwise 
suggests that referral for an extraschedular consideration 
under 38 C.F.R. § 3.321 is indicated.  

Although the RO had previously noted consideration of whether 
referral for an extraschedular rating was warranted, upon 
remand, the Board finds that the AMC/RO should refer this 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to consider whether an 
extraschedular rating is warranted for the veteran's tinnitus 
under the provisions of 38 C.F.R.  § 3.321(b). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the case to the Under 
Secretary for Benefits or the Director of the 
Compensation and Pension Service to consider the 
disability for an extraschedular rating for this 
disability under 38 C.F.R. § 3.321(b).

2.  If the benefit sought on appeal is not granted to 
the veteran's satisfaction,  the veteran must be 
provided with an SSOC, which addresses all of the 
evidence received since the last SSOC was issued.  An 
appropriate period of time should then be allowed for a 
response, before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


